BRF S.A. A Public Held Company CNPJ 01.838.723/0001-27 NIRE 42.300.034.240 CVM 16269-2 Announcement to the Market BRF S.A. (BM&FBovespa: BRFS3; NYSE: BRFS), following the Material Fact published on August 10, 2017, hereby informs its shareholders and the market in general that it has concluded the sale of 12.134.300 shares previously held in treasury, as well as the respective total return swap transactions. São Paulo, August 17, 2017 Pedro de Andrade Faria Global Chief Executive, Financial and Investor Relations Officer
